STARBOARD INVESTMENT TRUST FMX Funds Supplement to the Prospectus and Statement of Additional Information May 6, 2013 This supplement to the Prospectus and Statement of Additional Information dated September 18, 2012 for the FMX Funds, each a series of the Starboard Investment Trust, updates the information described below.For further information, please contact the Funds toll-free at 1-800-773-3863.You may obtain additional copies of the Prospectus and Statement of Additional Information, free of charge, by writing to the Funds at Post Office Box 4365, Rocky Mount, North Carolina 27803 or calling the toll-free number above. This supplement is to notify shareholders, potential investors, and other interested parties that the FMX Funds have changed their name to the RiskX Funds and each individual fund has changed its name as indicated below. Previous Name New Name ISM Dynamic Growth Fund Rx Dynamic Growth Fund ISM Dynamic Total Return Fund Rx Dynamic Total Return Fund ISM Non Traditional Fund Rx Non Traditional Fund ISM High Income Fund Rx High Income Fund ISM Strategic Equity Fund Rx Traditional Equity Fund ISM Strategic Fixed Income Fund Rx Traditional Fixed Income Fund ISM Global Alpha Tactical Fund Rx Tactical Rotation Fund ISM Tax Free Fund Rx Tax Advantaged Fund ISM Dividend Income Fund Rx Dividend Income Fund ISM Premier Asset Management Fund Rx Premier Managers Fund The changes were approved by the Funds’ Board of Trustees at a meeting on April 25, 2013.The changes are name changes only and do not reflect changes in the investment objectives, policies, and limitations of the Funds.
